FILED
                            NOT FOR PUBLICATION                              DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DOES 1-4,                                        No. 09-17409

              Plaintiff - Appellant,             D.C. No. 2:09-cv-01083-KJD-PAL

  v.
                                                 MEMORANDUM *
UNITED STATES ATTORNEY OFFICE,
DISTRICT OF NEVADA,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                     Argued and Submitted December 17, 2010
                             San Francisco, California

Before: NOONAN, PAEZ, and BEA, Circuit Judges.

       Four anonymous “Doe” commentators on a newspaper’s Internet message

board challenge two subpoenas seeking identifying information for commentators

on the Las Vegas Review-Journal’s May 26, 2009 article. The district court found

that Does 1-4’s action was moot and, alternatively, that there was no set of facts


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
supporting Does 1-4’s First Amendment claims. We do not reach the First

Amendment claims because we decide the case on standing and mootness grounds.

      We review de novo whether a party has standing. See Stormans, Inc. v.

Selecky, 586 F.3d 1109, 1119 (9th Cir. 2009). “Questions of standing . . . may be

raised and considered for the first time on appeal, including sua sponte.” Id. We

also review de novo the district court’s decision to grant a motion to dismiss for

mootness. Stop H-3 Ass’n v. Dole, 870 F.2d 1419, 1423 (9th Cir. 1989).

      We conclude that Does 1-4’s challenge to the first subpoena is moot. The

Las Vegas Review-Journal did not comply with that subpoena, and the subpoena

no longer has any effect. Therefore, there is no harm to remedy. See Earth Island

Inst. v. United States Forest Serv., 442 F.3d 1147, 1157 (9th Cir. 2006) (internal

quotations omitted), abrogated on other grounds by Winter v. Natural Res. Def.

Council, Inc., 555 U.S. 7 (2008).

      We also conclude that Does 1-4 lack standing to challenge the second

subpoena. Does 1-4 fail to establish that they authored either of the two comments

targeted by that subpoena. Therefore, Does 1-4 have not shown that they suffered

an injury in fact sufficient to confer standing. See Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000).

      AFFIRMED.


                                           2